DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS:
Claim 1. A microscope apparatus comprising: a stage on which a vessel in which a plurality of object to be observed are stored is installed; an objective lens that forms an image of the plurality of the objects to be observed stored in the vessel; an actuator that moves the stage between an initial set position where the vessel is to be installed on the stage and a scanning measurement position where observation positions in the vessel are to be scanned by the objective lens; a sensor that detects focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position; and a processor, wherein the processor is configured to move at least one of the stage or the objective lens at the scanning measurement position to scan one of the observation positions of the objects in the vessel by the objective lens, and perform an auto-focus control at every observation position on the basis of the 

Allowable Subject Matter
	Claims 1-22 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 10/01/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 19 and 20, for example:
	Claim 1 relates to a sensor that detects focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position; and perform an auto-focus control at every observation position on the basis of the focus information in a case where the stage has been moved to the scanning measurement position.
	Claims 19 and 20 relates to detecting focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position, and performing auto-focus control at every observation position in the vessel on the basis of the focus information in a case where the stage has been moved to the scanning measurement position.

	Claims 1, 19 and 20 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, where auto-focus control is to be performed in the tilting imaging as described above, it is important to perform auto-focus control with high speed and high accuracy in terms of shortening an imaging time. 
Further, it is possible to improve the accuracy of interpolation in a case where the central value of auto-focus control at each observation position is to be calculated.
Claims 2-18 and 21-22, which depend from allowable claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 23, 2021